Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 7, 2019

                                        No. 04-17-00338-CV

              Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                          Appellants

                                                  v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 14-10-00188-CVL
                            Honorable Donna S. Rayes, Judge Presiding

                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C, Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Lisa A. Rodriguez, Justice

           Appellants’ Motion for En Banc Reconsideration is DENIED AS MOOT.


           It is so ORDERED on this 7th day of August, 2019.

                                                                           PER CURIAM



       ATTESTED TO: __________________________
                    KEITH E. HOTTLE,
                    Clerk of Court